Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Lindeen on 2/5/2021.

The application has been amended as follows: 

23.	(Currently Amended) A sweeping device comprising
a sweeping head;
an elongated pole attached to the head; 
a paddle attached to an end of the elongated pole opposite the sweeping head, the paddle being wider than the elongated pole, the paddle having a front surface and a rear surface that extend horizontally and vertically with respect to the pole on respective opposite sides of the pole, wherein the front and rear surfaces are curved with a concave shape from the center of the front and rear surfaces to the edges of the front and rear surfaces so as to provide an area of contact between an arm and a torso; 
a handle attached to the pole between the paddle and the sweeping head, the handle having a hand grip in a form of a structure extending in two directions from opposite sides of an and
a pole connector at the end of the pole opposite the sweeping head including a cylinder in a bottom vertical hole of the paddle centered in the paddle and attached to the elongated pole and configured for rotation of the paddle with respect to the handle about the single axis.
29.	(Currently Amended) The device of Claim 23 form a wedge shape with the narrow part of the wedge at the top of the paddle opposite the sweeping head where are closer together 
37.	(Currently Amended) A sweeping device comprising
a sweeping head;
an elongated pole attached to the head; 
a paddle attached to an end of the elongated pole opposite the head, the paddle being wider than the elongated pole, the paddle having a front surface and a rear surface that extend horizontally and vertically with respect to the pole on respective opposite sides of the pole, wherein the front and rear surfaces are curved with a concave shape from the center of the front and rear surfaces to the edges of the front and rear surfaces so as to provide an area of contact between an arm and a torso;
a handle attached to the pole between the paddle and the sweeping head, the handle having a hand grip in the form of a structure extending in two directions from opposite sides of an axis of elongation of the pole, and configured to rotate the sweeping head about only a single axis with respect to the paddle; and
a connector to attach the paddle to the elongated pole and configured for rotation of the paddle with respect to the handle about the single axis, wherein the connector allows rotation only about the single axis and not another axis.
41.	(Currently Amended) A sweeping device comprising:
the means for securing having front and rear surfaces that are curved with a concave shape from the center of the front and rear surfaces to the edges of the front and rear surfaces so as to provide an area of contact between the torso and the arm;
means attached to the elongated pole for sweeping an object along the ground; and
means attached to the elongated pole between the means for securing and the means for sweeping for receiving a gripping hand of the arm horizontally with respect to a vertical elongated pole on respective opposite sides of an axis of elongation of the pole and for moving the means for sweeping rotationally about a single axis of the elongated pole in response to a force from the gripping hand; and
means between the means for securing and the means for receiving for rotating the means for receiving with respect to the means for securing only about the single axis and not another axis.
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 23, 37, and 41, the prior art of record consists of Kim (KR101858489) and Chou (US 20170014986, generally consistent with the claim limitations as described in the previous Office Action.  
Kim discloses a broom with an adjustable handle and designed to place between and arm and a torso of a user.  Once in the proper location for the user, the handle and paddle are locked into place.  As such, Kim is configured to rotate the sweeping head about only a single axis with respect to the paddle.  
Chou discloses a handle for garden tools, where the handle is capable of rotating about a single axis.  Chou also discloses a handle, but the handle does not extending in two directions from opposite sides of an axis of elongation of the pole. Further, Chou does not disclose 
Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 24-36, 38-40, and 42 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723